DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolo DE102015013615 in view of Lawless US20040221425.
Claims 1-7. Bartolo discloses a tile installation assembly being configured to lift a floor tile (7) during installation that has a low area, said assembly comprising: a handle (5) having a foot (6) thereon wherein said foot is configured to be inserted beneath a floor tile being installed on a floor (Fig.4), wherein said foot is configured to raise the floor tile to a preferred height as said foot is pushed under the floor tile, said handle having a top end and a bottom end (Fig.1), said handle being elongated along a longitudinal axis 
but fails to disclose said foot being tapered between said handle and an end of said foot wherein top surface sloping downwardly between said handle and said end of said foot, said handle having a length of at least 4.0 inches, said foot having a maximum thickness of at least .75 inches and a minimum thickness of at least .125 inches , 
said grip bottom surface having a plurality of valleys wherein each of said valleys is configured to accommodate the user's fingers for enhancing gripping said grip; and a cushion being positioned around said grip, said cushion being comprised of a resiliently compressible material for enhancing gripping said grip.
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the handle to have a length of at least 4.0 inches, said foot having a maximum thickness of at least .75 inches and a minimum thickness of at least .125 inches with the motivation of accommodating various thickness of tiles, since   
	Lawless before the effective filing date of the instant invention discloses a pry bar with a pry end/foot (53) wherein said foot being tapered between a handle (12) and an end of said foot (Fig.6) wherein top surface sloping downwardly between said handle and said end of said foot (Fig.1), and a grip (17) for said pry bar with a plurality of valleys (at 27 and opposite17 in Fig.1) wherein each of said valleys is configured to accommodate the user's fingers for enhancing gripping said grip; and a cushion being positioned around said grip, said cushion being comprised of a resiliently compressible material (18) for enhancing gripping said grip (P.0026:9-13). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the foot and the grip of Bartolo with the teaching of Lawless to effectively pry/wedge a sitting tile reducing fatigue as compared with conventional bars, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633